Case 3:12-cr-00227-RDM Document 53 Filed 09/03/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
a : 3:42-CR-227
(JUDGE MARIANI)
RAFAEL POLONIA,
Defendant.

, ORDER
AND NOW, THIS ard ony OF SEPTEMBER, 2020, upon consideration of
Defendant Rafael Polonia’s Motion to correct or modify his sentence pursuant to 28 U.S.C.
§ 2255 (Doc. 46), for the reasons set forth in this Court’s accompanying memorandum
opinion, IT IS HEREBY ORDERED THAT:
1. Defendant Rafael Polonia’s Motion is DENIED.
2. A Certificate of Appealability shall not issue.

3. The Clerk of Court is directed to CLOSE Civil Case No. 3:18-cv-00816-RDM.

Robert D. Mariani
United States District Judge

  
